Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
Defendant was indicted for grand larceny, and was convicted. The indictment is as follows:
“That said Charles Green, on the ninth day of December, 1859, at the county of Tuolumne, willfully and feloniously did steal, take and carry away, of the personal property of one Smith Whiting, then and there being, fifteen twenty dollar pieces, and twenty-five ten dollar pieces, and ten five dollar pieces, of the gold coin of the United States, of the value of five hundred and fifty dollars, contrary to the statute in such case made and provided, and against the peace of the people of the State of California.”
It is assigned for error that the indictment is defective, in not averring the value of each particular piece or species of coin. But how a man of ordinary understanding could fail to know that a twenty dollar gold piece of the coin of the United States is of any other value than twenty dollars of our money, it is not easy to perceive.
The cases cited by the counsel for the defendant (People v. Cohen, 8 Cal., and People v. Ball, 14 Id.) do not apply. The general observations of C. J. Murray in the first case, are to be limited to the facts to which they apply. The last case was wholly different in the facts from those here. There the charge was of stealing $3,000, not specifying the pieces of coin. It is true, the Court say money should be described as so many pieces of the current gold or silver coin of the country; but we think we may very well infer that a twenty dollar piece of the gold, coin of the United States is current coin of the United States, and is of the value of twenty dollars of our money.
There is no error in the instructions.
Judgment affirmed.